DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 October 2021.
Claim Objections
Claim 1 is objected to because of the following informalities: the superfluous comma at the end of line 7 should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19946044 C1 to Hertzberg (Hertzberg) in view of DE 102012021573 A1 to Schluter et al. (Schluter). Since both references were originally published in German machine translations were relied upon for the basis of this rejection.
In reference to claim 1, Hertzberg discloses a device for exhaust gas aftertreatment in an internal combustion engine, which device can be connected to an outlet of the internal combustion engine, comprising: an exhaust gas system with an exhaust gas channel (3, Fig.) in which a three-way catalytic converter (1, 2) is arranged, wherein the three-way catalytic 
However, Schluter discloses a similar device including a three-way catalytic converter (18, 20, Fig. 1) including a lambda probe (38) arranged downstream from a first volume (18) and upstream of a second volume (20), further including an exhaust gas burner (22), a feed point for burner exhaust gases from the exhaust gas burner, on the exhaust gas channel upstream from the three-way catalytic converter (see Fig. 1). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the burner disclosed by Schluter into the device of Hertzberg. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Schluter teaches that the burner advantageously provides for faster converter light-off at engine start (pars. 0005, 0011, 0013).
	In reference to claim 2, the modified Hertzberg teaches the device for exhaust gas aftertreatment according to claim 1, but fails to explicitly disclose the particular volumes. However, Hertzberg discusses employing different oxygen storage capacities (pars. 0010, 0015) so long as the capacity is sufficient to compensate for temporary lambda control deviations (par. 0010). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the particular volumes for the catalyst through routine experimentation. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).
In reference to claim 3, the modified Hertzberg teaches the device for exhaust gas aftertreatment according to claim 1, wherein the lambda probe is configured as a step change sensor (Hertzberg, par. 0016).
In reference to claim 4, the modified Hertzberg teaches the device for exhaust gas aftertreatment according to claim 1, wherein the lambda probe is configured as a broadband probe (Hertzberg, par. 0016).
In reference to claim 5, the modified Hertzberg teaches the device for exhaust gas aftertreatment according to claim 1, wherein the exhaust gas channel is configured without a lambda probe downstream from the feed point and upstream from the three-way catalytic converter (no additional lambda probe is disclosed by Hertzberg).
In reference to claim 6, the modified Hertzberg teaches the device for exhaust gas aftertreatment according to claim 1, further comprising a secondary air system associated with the exhaust gas burner (Schluter, 30, Fig. 1) in order to control the quantity of fresh air that is fed to the exhaust gas burner.
In reference to claim 7, the modified Hertzberg teaches the device for exhaust gas aftertreatment according to claim 1, wherein the exhaust gas burner comprises a fuel injector (Schluter, 26, Fig. 1) with which fuel can be introduced into a combustion chamber of the exhaust gas burner.
In reference to claim 8, the modified Hertzberg teaches the device for exhaust gas aftertreatment according to claim 1, further comprising a turbine of an exhaust gas turbocharger (Schluter, 16, Fig. 1) arranged in the exhaust gas system upstream from the three-way catalytic converter.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6,854,263 B1 and US 2011/0072784 A1 each disclose similar two-volume three-way catalyst devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                           
05 November 2021